Citation Nr: 1017714	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine headache 
disorder, assigned a noncompensable evaluation prior to May 
3, 2006 and 50 percent thereafter.  

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia, right knee.

4.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia, left knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1996 to July 
1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought 
on appeal.  The Veteran appealed that decision, and the case 
was referred to the Board for appellate review.  

The Board observes that in the Veteran's October 2007 
Substantive Appeal (VA Form 9) she appealed a denial of 
entitlement to service connection for depression.  In a 
rating decision from October 2008, the RO granted entitlement 
to service connection for depression and assigned a rating of 
50 percent.  The grant of service connection for that 
condition is a complete grant of the benefit sought for that 
particular issue and therefore the matter is no longer before 
the Board.  As there has been no disagreement or appeal as to 
the downstream elements of effective date or compensation 
level, no such issue is in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In October 2009 the Veteran indicated that she wished to 
withdraw her appeal concerning the issue of entitlement to a 
rating in excess of 50 percent for her service-connected 
migraine headache disorder.

2.  The Veteran's alleged in-service stressor have not been 
verified.

3.  The Veteran's service-connected right knee disability is 
not manifested by leg flexion limited to 60 degrees, leg 
extension limited to 5 degrees, or any objective evidence of 
subluxation or lateral instability.

4.  The Veteran's service-connected left knee disability is 
not manifested by leg flexion limited to 60 degrees, leg 
extension limited to 5 degrees, or any objective evidence of 
subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased rating for a migraine headache disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.2020 ,20.204 
(2009).

2.  Posttraumatic stress disorder (PTSD) was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for right knee chondromalacia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5256-5262 (2009).

4.  The criteria for a disability evaluation in excess of 10 
percent for left knee chondromalacia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5256-5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 
2004, September 2006, November 2006, January 2007 and May 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

Migraine Headache Disorder

The Veteran first claimed entitlement to service connection 
for a migraine disorder in August 1997.  The RO issued a 
rating decision in February 1998 granting entitlement to 
service connection for that condition and assigned a 
noncompensable rating.  A subsequent rating decision from 
March 2005 continued that rating.  The Veteran submitted a 
Notice of Disagreement (NOD) in November 2005.  A Statement 
of the Case (SOC) was issued in September 2006 and the 
Veteran filed a Substantive Appeal (VA Form 9) in November 
2006.  In February 2007 the RO issued a rating decision 
increasing the Veteran's rating for that condition to 
50 percent, effective May 3, 2006.  

Since then, in October 2009, the Veteran notified VA that she 
wished to withdraw her appeal concerning the issue of 
entitlement to an increased rating for a migraine headache 
disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific errors of fact or 
law in the determination being appeal.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204. 

The Veteran has properly withdrawn her appeal concerning the 
issue of entitlement to an increased rating for a migraine 
headache disorder, and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed. 

Posttraumatic Stress Disorder

The Veteran has also claimed entitlement to service 
connection for posttraumatic stress disorder.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). Where there is a diagnosis of 
PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD. Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Where, 
as here, the Veteran did not engage in combat with the enemy, 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of her alleged stressor. Instead, 
the record must contain evidence that corroborates her 
testimony or statements. Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical. 
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8). Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor." The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

The Board is mindful of the fact that veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of that type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  

The Veteran essentially contends that she has PTSD as a 
result of her experiences while stationed at Keesler Air 
Force Base.  Specifically, in a February 2007 stressor 
statement the Veteran alleged that she was sexually harassed 
and sexually assaulted by a fellow airman, who attempted to 
blackmail her into having sexual relations.  She also 
indicated that a civilian instructor sexual harassed her by 
asking her inappropriate sexual questions, and stated that 
she reported this sexual harassment to her commanding 
officer, but that she was investigated and kicked out as a 
result.  

In support of her statements the Veteran submitted an 
unsigned February 2007 statement from a friend of the 
Veteran, who stated that she served and lived with the 
Veteran.  She indicated that she observed the Veteran being 
picked on, belittled and held to unrealistic standards.  She 
further stated that things became worse for the Veteran after 
the Veteran complained about an instructor who made an 
inappropriate sexual comment to the Veteran.  This individual 
did not indicate that she observed this incident and it 
appears that the statement is based on a history provided by 
the Veteran after she was released from service.

The Veteran's service treatment records are negative for 
diagnosis of or treatment for PTSD during military service.  
Furthermore, they are negative for any record of a sexual 
harassment incident.  Treatment records indicate that the 
Veteran was seen in February 1997 as part of a substance 
abuse program.  A mental status assessment indicated no 
diagnosis or any mental problems and mental findings within 
normal limits.  There was no documentation of behavioral 
changes.  

In addition, the Veteran's service personnel filed does not 
document any sexual harassment or sexual assault complaints.  
Her personnel file does note that the Veteran was 
administratively separated because she exhibited 
unsatisfactory behavior in the form on minor disciplinary 
infractions.  It was noted that the Veteran violated 
Mississippi Law and 2 AF Phase Program policy by wrongfully 
consuming alcohol while under the age of 21.  The Veteran 
also entered the male dormitories without authorization and 
threatened and spat on another female airman.  She received a 
total of three Letters of Reprimand for the infractions.  She 
also received an Article 15 non-judicial punishment for 
signing a false personnel record, making false officials 
statements to her instructor and for several failures to 
attend.  Before recommendation of the discharge action the 
Veteran was counseled, reprimanded and received Article 15 
punishment.  None of the in-service written statements from 
the Veteran related to disciplinary proceedings against her 
mention of any sexual harassment or sexual assaults and there 
is no evidence of any report made by the Veteran to that 
affect.  

A VA mental health assessment from May 2006 indicates that 
the Veteran was having angry outburst and depression.  She 
indicated that she believed these were related to sexual 
molestation which she stated occurred in her adolescence and 
in the military.  The examiner diagnosed the Veteran with 
chronic posttraumatic stress disorder and depression, but did 
not opine as to its source.  

In September 2007 the Veteran was referred for a VA Military 
Sexual Trauma Evaluation.  During that evaluation the Veteran 
stated that she was raped by a family friend when she was 15 
years old and that she began to consume alcohol, skip school 
and act promiscuously thereafter.  The Veteran also reported 
several incident of sexual harassment which she stated 
occurred while she was in the military, including an 
attempted rape by an acquaintance.  The examiner's impression 
was that the Veteran met the diagnostic criteria for several 
diagnoses, including PTSD.  She further indicated that there 
are multiple sources of the Veteran's distress, including a 
rape at the age of 15, an attempted rape in the military and 
sexual harassment while in the military.  VA treatment 
records from June 2008 also indicate that the Veteran was 
positive for posttraumatic stress disorder.

In September 2008 the Veteran was afforded a comprehensive VA 
psychological examination.  The examiner assessed the Veteran 
with posttraumatic stress disorder and stated that this was a 
residual of the Veteran's traumatic life history growing up, 
specifically from the rape that took away her virginity at 
age 15.  

The Veteran also testified at a Decision Review Officer 
hearing in January 2008.  During that hearing the Veteran 
testified that she believes she has posttraumatic stress 
disorder due to sexual harassment in service.  She stated 
that she rejected an individual's advances and that he told 
her he was going to ruin her military career and subsequently 
got her and several other individuals into trouble.

Give the evidence outlined above, the Board finds that 
service connection cannot be granted for posttraumatic stress 
disorder.  The Board finds that the Veteran was not diagnosed 
as having PTSD in service or for many years thereafter.  
Although the Veteran has been noted as having PTSD at least 
in part due to military sexual trauma, the Board finds that 
this assessment is based solely on the history as conveyed by 
the Veteran, and there is insufficient credible evidence to 
corroborate the alleged in-service stressor.  

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  VA assessments and examination have indicated that 
the Veteran exhibited PTSD and that this condition was due in 
part to in-service sexual harassment.  However, under the 
circumstances the diagnosis of PTSD based on military sexual 
trauma, including sexual harassment, is not accepted as there 
is insufficient credible corroboration of the underlying in-
service stressor.

The Veteran submitted evidence in support of her claim-
namely, her statements of the alleged harassment and sexual 
harassment.  The Board is sympathetic to the issues raised in 
her claim for service connection, but the current record does 
not reflect competent evidence corroborating the Veteran's 
contention that she suffered in-service sexual harassment.  
The Board notes that the Veteran did not report the 
incidents, nor did she request a transfer to another duty 
location.  Additionally, there is no indication from her 
personnel file that the alleged in-service stressor affected 
the performance of her service duties.  In fact, the record 
indicates that the Veteran was released from service due to 
numerous minor disciplinary infractions.  After having 
carefully reviewed the record, the Board finds no support in 
the contemporaneous evidence for the Veteran's contentions 
that she was sexual assaulted and sexually harassed while in 
service.  

Furthermore, the statement submitted by the Veteran's friend 
and roommate is of limited weight and this person does not 
appear to have actually witness the event.  Hence, her 
knowledge is based on what she has been told, and not on that 
which she personally observed.  

While no single piece of evidence is dispositive, the Board 
finds that the preponderance of the credible evidence of 
record is against a finding that the claim in-service 
stressors actually occurred.  Absent such a finding, the 
Veteran cannot meet the criteria for service connection for 
posttraumatic stress disorder.  Accordingly, the appeal as to 
that issue is denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Chondromalacia

Finally, the Veteran has claimed entitlement to a rating in 
excess of 10 percent for each leg for bilateral 
chondromalacia.  The Veteran contends that the current 
evaluations for these conditions do not accurately reflect 
their severity.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, where service connection 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all findings specified.  38 C.F.R. § 4.21.  The Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal strength, speed coordination, and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesion, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidence by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the diagnostic code provisions 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Veteran first claimed entitlement to service connection 
for bilateral knee problems in August 1997.  A February 1998 
rating decision granted service connection for those 
conditions and assigned 10 percent for each knee.  In August 
2004 the Veteran filed for an increased rating and February 
2005 and March 2005 rating decisions continued the prior 
ratings.  The Veteran submitted a Notice of Disagreement 
(NOD) in November 2005.  The RO issued a Statement of the 
Case (SOC) in September 2006 and the Veteran filed a 
Substantive Appeal (VA Form 9) in November 2006.  

The Veteran's service-connected right and left knee 
disorders, characterized as chondromalacia patella, have each 
been rated as 10 percent disabling under Diagnostic Code 
5099-5020.  His specific diagnoses are not listed in the 
Rating Schedule.  Therefore, the RO assigned Diagnostic Code 
5099 pursuant to 38 C.F.R. § 4.27 (2009), which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2009).  The RO 
determined that the most closely analogous Diagnostic Code 
was 5020, for synovitis.  Diseases under diagnostic codes 
5013 through 5024 will be rated on limitation of motion of 
the affected parts, as degenerative arthritis.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008). 

The applicable rating criteria includes Diagnostic Code 5257.  
Under this code provision, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate.  The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2009).  Under 
Diagnostic Code 5257, the provisions of 38 C.F.R. § 4.40 and 
4.45 pertaining to painful motion and functional loss due to 
pain are not applicable because Diagnostic Code 5257 is not 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Diagnostic Codes 5260 and 5261 evaluate knee disabilities 
based on limitation of motion.  Diagnostic Code 5260 is used 
to evaluate knee disability based upon limitation of flexion 
of the knee.  It provides for a noncompensable rating where 
flexion is limited to 60 degrees or less, a 10 percent rating 
when flexion is limited to 45 degrees or less, a 20 percent 
rating where flexion is limited to 30 degrees or less and 30 
percent rating where flexion is limited to 15 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  
Diagnostic Code 5261 is used to evaluate knee disabilities 
based upon limitation of extension of the knee, and provides 
for a noncompensable rating for extension limited to 5 
degrees or less, a 10 percent rating for extension limited to 
10 degrees or less, a 20 percent rating for extension limited 
to 15 degrees or less, a 30 percent rating for extension 
limited to 20 degrees or less, a 40 percent rating for 
extension limited to 30 degrees or less and a 50 percent 
rating for extension limited to 45 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  Normal range 
of motion of the knee is from zero to 140 degree of extension 
to flexion.  38 C.F.R. § 4.71a, Plate II (2009).  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joint.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joint or two or more minor 
joint groups, or as 20 percent disabling when shown by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009). 

Additional rating criteria are found under Diagnostic Code 
5256 (ankylosis of the knee), 5258 (dislocated semilunar 
cartilage) and 5262 (impairment of the tibia and fibula).  

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In 
VAOPGCPREC 23-97, it was held that a veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 65261 
in order to obtain a separate rating for arthritis.  Of 
course, a separate rating must be based upon additional 
disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or Diagnostic Code 5010.  Rating personnel must consider 
functional loss and clearly explain the impact of pain upon 
the disability.  Further, if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45 and 
4.59. 

Finally, separate evaluations under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint may be 
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

The relevant evidence of record includes VA treatment 
records, VA examination reports and statements by the 
Veteran.  

In February 2005 the Veteran was afforded a VA examination.  
During that examination the Veteran stated that she injured 
both her knees during basic training.  She stated that in 
1998 she underwent bilateral arthroscopic surgeries where 
they found torn cartilage in both knees, but that her 
symptoms did not get better following these surgeries.  She 
indicated that she has chronic pain in her knees that seems 
to be aggravated by cold weather, standing, walking long 
distances and climbing stairs.  She indicated that it was 
difficult for her to run or bicycle.  Physical examination 
revealed bilateral tenderness both medially and laterally.  
There was no edema and the knees appeared normal.  Range of 
motion was from zero to 135 bilaterally with pain 135 degrees 
resulting in a 5 degree limitation of motion.  The collateral 
ligaments, cruciate ligaments and meniscus were all stable.  
McMurray's and Lachman's tests were negative and there was no 
crepitus.  Active range of motion did not produce any 
weakness, fatigue or incoordination and the Veteran's gait 
was normal.  The examiner's diagnosis was bilateral 
chondromalacia, status post bilateral arthroscopic surgery.  
X-rays from that time did not indicate any fractures, 
dislocations or effusion and joint spaces were maintained.  

An additional VA examination was provided in May 2006.  
During that examination the Veteran indicated that her knee 
pain is constant and that it is difficult for her to go up 
and down stairs.  Physical examination indicated no deformity 
or swelling.  Tenderness was noted medially and laterally on 
both knees.  Range of motion was from zero to 120 degree 
bilaterally with pain medical and laterally limiting full 
range of motion of 20 degrees.  All ligaments were stable and 
McMurray's and Lachman's tests were negative.  No laxity, 
instability or edema were present and active range of motion 
did not produce any weakness, fatigue or incoordination.  The 
Veteran did not report for a scheduled MRI of her knees.  The 
examiner's diagnosis was chondromalacia.  

The most recent VA examination from March 2009 indicates that 
there was no swelling, effusion, tenderness, laxity or 
inflammatory arthritis.  Range of motion was zero to 140 
degrees bilaterally, with no pain, fatigue, weakness, lack or 
endurance or additional limitation of motion after three 
repetitive cycles.  

Written statements from the Veteran indicate that she has 
difficulty completing day to day tasks without major 
discomfort.  During a Decision Review Officer hearing in 
January 2008 the Veteran again indicated that her knee 
disability had become worse and stated that she had pain on 
performing almost any activity.  She indicated that she was 
taking ibuprofen and Flexeril and stated that she was using 
braces to support her knees.  

For the reasons discussed below, the Board finds that the 
evidence of record does not demonstrate that a disability 
rating in excess of 10 percent for each knee is warranted.  
Objective symptomatology, as indicated on all VA 
examinations, is limited.  A compensable evaluation is not 
warranted based on limitation of motion of either knee, as 
there has been no evidence presented showing flexion limited 
to 45 degrees or extension limited to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even with 
consideration of DeLuca factors, such as limitation due to 
pain, flare-ups, or repetitive use, a compensable rating is 
not warranted for either knee.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Under the provisions of 5003 and as further discussed under 
38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), painful motion 
warrants at least the minimum disability rating of 10 
percent.  However, a higher disability rating is not 
warranted under either Diagnostic Code 5003 or 5257.  Under 
Diagnostic Code 5257, the evidence must show that the 
disability is consistent with a moderate impairment for a 
higher disability rating to be warranted.  While the Veteran 
has reported limitation, she has not provided any information 
regarding the frequency of such episodes and has not 
specifically identified any falling incidents or injuries 
associated with instability of the knees.  Stability testing 
was performed during VA examination and these indicated 
normal results.  Accordingly, the preponderance of the 
evidence is against a finding that the Veteran's right and 
left knee disorders warrant a rating in excess of 10 percent 
each.  

In addition, the Board notes that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that her service-
connected knee problems have resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  While the 
March 2009 VA examiner indicated that that he believed the 
Veteran was not employable, he indicated that this was a 
result of her service-connected disability of headaches.  He 
further stated that if the Veteran's headaches could be 
controlled she could easily secure employment.  As the 
Veteran's knee impairment is adequately contemplated by the 
rating criteria referral for consideration of an 
extraschedular ratings is not warranted.

There is a preponderance of evidence against the Veteran's 
claim and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to an 
increased  rating for a migraine headache disorder is 
dismissed. 

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia, right knee, is 
denied.

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia, left knee, is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


